DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*** This office action is responsive to Applicant’s Amendment and RCE filed July 15, 2021.  Claims 1-5,13-16,18,20-22 are pending.  Claims 6-12,17,19,23-24 were canceled. 


Allowable Subject Matter
Claims 1-5,13-16,18,20-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   
Applicant’s amendment filed July 15, 2021 and convincing remarks thereof have overcome the rejection in the last office action.  The references of record including Fujita (2015/0021627), Sinha (2017/0091506),  Zhang (2017/0249494), etc., alone or in combination, do not fairly anticipatively disclose each and every aspect of the claimed electronic device and the claimed method of sensing images using an electronic device thereof, or fairly make a prima facie obvious case of the claimed electronic device and the claimed method of sensing images, in combination with other claimed limitations, as recited in claim 1, the inclusion of an electronic device comprising an array of optical image sensing pixels having a plurality of discrete, non-contiguous sub-arrays of optical image sensing pixels; a display layer comprising a plurality of spaced apart light emitting diodes (LEDs) to permit light to pass therebetween; a pin hole array mask layer between the display layer and the array of optical image sensing pixels and comprising a plurality of pin holes therein, with different pin holes in the plurality of pin holes aligned with different sub-arrays of optical image sensing pixels in the plurality of sub-arrays of optical image sensing pixels, so that the light passing between the plurality of LEDs passes through the plurality of pin holes to the plurality of sub-arrays of optical image sensing pixels; and processing circuitry configured to selectively sense images from the plurality of sub- arrays of optical image sensing pixels;
As recited in base claim 13, the inclusion of an electronic device comprising an array of optical image sensing pixels having a plurality of spaced apart sub-arrays of optical image sensing pixels; a display layer comprising a plurality of spaced apart light emitting diodes (LEDs) to permit light to pass therebetween; a pin hole array mask layer between the display 
As recited in base claim 18 of a method of sensing images using an electronic device comprising an array of optical image sensing pixels having a plurality of spaced apart sub-arrays of optical image sensing pixels, a display layer comprising a plurality of spaced apart light emitting diodes (LEDs) to permit light to pass therebetween, and a pin hole array mask layer between the display layer and the array of optical image sensing pixels and comprising a plurality of pin holes therein, with different pin holes in the plurality of pin holes aligned with   different sub-arrays of optical image sensing pixels in the plurality of sub-arrays of image sensing pixels, so that the light passing between the plurality of LEDs passes through the plurality of pin holes to the plurality of sub-arrays of optical image sensing pixels, the method comprising: using processing circuitry to selectively sense images from the plurality of sub-arrays of optical image sensing pixels.
					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822